DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 4-13 were amended, and claims 2-3 were cancelled. Claims 1 and 4-18 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on January 07th, 2022, with respect to the amended features of claim 1, claim 4, and claim 13 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1 and 4-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, and 13 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 07th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “an absorbing film comprising a dye that is configured to absorb the thermal radiation light, wherein the upper surface comprises a uniform region that is configured to be brought into contact with the annealing object in a state in which the annealing object is held, and a noncontact region that is configured not to be brought into contact with the annealing object, 
Regarding to claim 4, the prior art fails to anticipate or render obvious the limitations including “the upper surface includes a uniform region that is configured to be brought into contact with the annealing object in a state in which the annealing object is held, and a noncontact region that is configured not to be brought into contact with the annealing object, and wherein an absorbing film including dye for absorbing the thermal radiation light is provided on one of the uniform region or the lower surface” in combination with the rest of limitations recited in claim 4.
Regarding to claim 13, the prior art fails to anticipate or render obvious the limitations including “disposing a chuck plate, which comprises an upper surface on which the annealing object is held and a lower surface facing the holding table, between the holding table and the annealing object, the upper surface including a uniform region that is brought into contact with the annealing object in a state in which the annealing object is held, and a noncontact region that is not brought into contact with the annealing object” in combination with the rest of limitations recited in claim 13.
The claimed limitations of “uniform region” and “noncontact region” are interpreted in light of the specification, associated with the Applicant’s arguments in pages 11-12 in the Applicant’s Remark filed January 7th, 2022. 
Claims 5-12 and 14-18 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.